Citation Nr: 1501219	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  03-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an evaluation in excess of 50 percent for service-connected PTSD.  

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for hypertension, hepatitis C and PTSD, among other issues.  Jurisdiction has been transferred to the RO in Chicago Illinois.   

In May 2005, the RO granted service connection for PTSD and assigned a 50 percent initial rating.  In July 2005, the Veteran expressed disagreement with the initial rating.  The RO issued an April 2006 statement of the case (SOC) and the Veteran did not perfect an appeal.  In November 2008, the Veteran filed an increased rating claim for PTSD that is currently on appeal.  

The claims on appeal were previously remanded by the Board in November 2013 and March 2014.  

The Veteran's attorney withdrew his representation in May 2011.  There is no valid VA Form 21-22 contained in the Veteran's claims file.  Thus, the Veteran continues to remain unrepresented before the Board.  

The Board previously remanded the issue of entitlement to service connection for a skin disorder, other than chloracne in March 2014.  After affording the Veteran a skin examination in May 2014, the Veteran's skin condition was expanded to include acne with epidermal cysts in a July 2014 Decision Review Officer Decision.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to service connection for hypertension and hepatitis C, as well as entitlement to TDIU benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, depression, anxiety, frequent panic attacks, difficulty in adapting to stressful circumstances and impaired abstract thinking; it is not manifested by symptomatology so severe as to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or, total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, a May 2009 letter specifically informed the Veteran that to support a claim for an increased evaluation, medical or lay evidence must show a worsening or increase in severity and the effect that worsening or increase had on his employment and daily life.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in July 2009, October 2012 and May 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's Social Security Administration (SSA) records were also associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its March 2014 remand directives as it relates to the issue of an increased evaluation for PTSD.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a VA examination in which it was clearly discussed whether the Veteran's psychiatric disorder(s) was productive of clearly separate and distinguishable symptoms apart from his service-connected PTSD.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Evaluation for PTSD

For historical purposes, the Veteran was initially granted service connection for PTSD in a May 2005 rating decision.  A disability evaluation of 50 percent was assigned under Diagnostic Code 9411, effective as of April 3, 2001.  In June 2008, VA received a claim from the Veteran seeking a higher disability evaluation.  This claim was subsequently denied in a September 2009 rating decision.  A timely notice of disagreement was received from the Veteran in January 2010.  The 50 percent evaluation was continued in the October 2012 statement of the case.  A timely appeal to the Board (VA Form 9) was received in November 2012.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A June 2009 VA treatment record notes a Global Assessment of Functioning (GAF) score of 35.  The Veteran was noted to be suffering from PTSD, anxiety and a personality disorder.  The Veteran reported hearing the voice of his deceased mother, but later indicated that he did not know if he actually did.  He reported having tinnitus so he was not sure.  He was not suicidal or homicidal and he had no frank delusions.  He was also oriented to date and time.  

The Veteran was afforded a VA psychiatric examination in July 2009.  His claims file was not available for review.  The examiner diagnosed the Veteran with psychosis, depression and passive dependent personality disorder.  The Veteran was noted to have shown a decrease in his symptomatology, and as such, he no longer met the DSM-IV criteria for PTSD.  The Veteran's thought processes were noted to be impaired due to auditory hallucinations.  There were no panic attacks.  The Veteran's mood was depressed.  There was no evidence of impairment of impulse control and his sleep impairment was deemed to be minor.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  There were also no suicidal or homicidal thoughts or inappropriate behaviors.  

The Veteran was afforded an additional VA examination for his PTSD in October 2012.  The Veteran suffered from symptoms of depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, flattened affect, impaired abstract thinking, disturbances of motivation and mood and a difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The examiner concluded that these symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran did not suffer from total occupational and social impairment.  The examiner concluded that 30 percent of the Veteran's disability arose from his PTSD while 70 percent arose from depression.  

The Veteran was most recently afforded a VA examination for his PTSD in May 2014.  The examiner noted that psychiatric disorders can present different clinical pictures at various points in the course of the illness.  Conflicting diagnoses may indicate different symptoms were reported to different clinicians at different points of the individual's illness.  The only diagnosis assigned by this examiner was PTSD.  Based on the current examination, the examiner opined that the Veteran continued to meet the DSM-IV and DSM-5 diagnostic criteria for PTSD.  However, the examiner concluded that there was insufficient evidence that the Veteran's symptoms had worsened since his previous examination of July 2013.  His symptoms primarily remained consistent in frequency, intensity, and duration as reported during the previous examination.  These symptoms included a depressed mood with anxiety.  There was also chronic sleep impairment and disturbances of motivation and mood.  The Veteran was oriented in all spheres.  He denied delusions and hallucinations.  Thought processes were linear and goal-directed and his judgment was intact.  Insight was deemed to be fair.  The Veteran denied current suicidal or homicidal ideations.  The examiner concluded that the Veteran's examination revealed symptoms that fell within a range indicative of moderate impairment in psychological, social and occupational functioning.  The frequency was weekly, the intensity was moderate and the duration was hours to days of rumination.  This resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 50 percent for his service-connected PTSD at any time during the pendency of this claim.  The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

A 50 percent rating is warranted if a psychiatric disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In the present case, the Veteran has consistently been found to have symptomatology of such severity as to result in occupational and social impairment with reduced reliability and productivity.  He has not been found to suffer from symptomatology so severe as to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or, total occupational and social impairment.  He has exhibited symptomatology such as depression, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, flattened affect, chronic sleep impairment, impaired abstract thinking and a difficulty in adapting to stressful circumstances.  Many of these symptoms are used as examples of a 50 percent evaluation.  While "near-continuous panic or depression" is listed as an example of a symptom representative of a 70 percent evaluation, the examiners have nonetheless concluded that the Veteran's symptoms only result in occupational and social impairment with reduced reliability and productivity.  Such impairment warrants a 50 percent evaluation.  

The Board recognizes that there are records suggesting that the Veteran was experiencing auditory hallucinations.  However, the Veteran noted in June 2009 that he might actually be describing his tinnitus.  Nonetheless, no such impairment was noted upon examination in October 2012 or May 2014.  As such, the limited mention of auditory hallucinations versus tinnitus does not demonstrate that an evaluation in excess of 50 percent is warranted at any time during the pendency of this claim.  

The Board has also considered the fact that the Veteran has been assigned GAF scores as low as 35 during the pendency of this claim.  Scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  While GAF scores are certainly relevant to the overall assigned disability level, they are not, in and of themselves, dispositive.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptomatology associated with the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In the present case, the evidence of record does not reflect symptomatology such as major impairment in judgment, thinking or mood, or, an inability to work.  According to the May 2014 VA examiner, while the Veteran's symptoms of PTSD likely made it difficult for the Veteran to work in a traditional full-time position, they did not render him incapable of all or even most employment.  His judgment was also deemed to be intact at this time.  As such, the GAF scores of 35 noted in the file do not reflect that a higher evaluation is warranted.  

The Board recognizes that the Veteran believes he is entitled to a higher evaluation for his service-connected PTSD.  However, the Veteran has not provided any evidence to demonstrate that he meets the criteria for a higher evaluation of 70 percent.  Multiple physicians have concluded that the Veteran's symptomatology only results in occupational and social impairment with reduced reliability and productivity.  This degree of impairment is assigned a 50 percent evaluation.  See 38 C.F.R. § 4.130.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 50 percent for PTSD must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as pain, occupational and social impairment, sleep impairment and anxiety.  His 50 percent rating contemplates this level of impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

The claim of entitlement to an evaluation in excess of 50 percent for PTSD is denied.  


REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding the issue of entitlement to service connection for hypertension, in Stegall v. West, 11 Vet. App. 268 (1998), the Court also held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board without complying with the March 2014 remand instructions.  Given this error, another remand is required.  

The Veteran was afforded a VA examination for hypertension in November 2013.  The examiner opined that it was not at least as likely as not that the Veteran's hypertension was aggravated by his service-connected PTSD.  The examiner noted that while it is well known that stress can transiently elevate blood pressure in all individuals, this is a normal response to catecholamine release and such temporary elevation does not cause or permanently aggravated hypertension.  

The Veteran's claim was subsequently remanded by the Board in March 2014.  The Veteran was to be provided an examination in which the examiner explicitly considered the possibility of aggravation and provided a detailed discussion of the Veteran's actual PTSD symptoms to support the determination.  The Veteran was subsequently afforded a VA examination for hypertension in May 2014.  The examiner opined that it is less likely as not that hypertension was aggravated by or was secondary to PTSD.  The rationale provided was that there is no evidence of a relationship between hypertension and PTSD.  The Veteran currently had high blood pressure due to inadequate medications.  

The Veteran's claim must again be remanded as the examiner failed to address the Board's request.  The remand specifically requested a detailed discussion of the Veteran's actual PTSD symptoms to support the determination.  The examiner failed to mention a single symptom related to the Veteran's PTSD.  As such, he must be afforded a new VA examination that considers his actual PTSD symptoms.  

As for the Veteran's hepatitis C claim, this must too be remanded for failure to comply with the Board's March 2014 remand directives.  See Stegall, 11 Vet. App. at 268.  The Veteran was previously afforded a VA examination for hepatitis C in November 2013.  The examiner opined that it was not at least as likely as not that the Veteran's hypertension was related to military service.  In March 2014, the Board remanded this claim for verification as to whether the November 2013 VA examiner was a specialist in liver disorders.  If not, the Veteran was to be scheduled for a new VA examination with a liver disorder or infectious disease specialist for an opinion regarding etiology.  

The record does not reflect that any attempt was made to verify whether the November 2013 VA examiner was in fact a specialist in liver disorders.  The Veteran was scheduled for a new examination in May 2014.  However, it is again entirely unclear as to whether the examining physician is a specialist in liver disorder or infectious disease.  The physician simply lists his qualifications as "ACOS for Ambulatory Care."  

Finally, as for the issue of entitlement to TDIU benefits, this too must again be remanded.  According to the May 2014 VA examiner, while the Veteran's symptoms of PTSD likely made it difficult for the Veteran to work in a traditional full-time position, they did not render him incapable of all or even most employment.  As such, a potential grant of TDIU benefits may rely upon the adjudication of the claims of entitlement to service connection for hypertension and hepatitis C.  Since these claims are currently pending, this issue is inextricably intertwined with the issues of entitlement to service connection for hypertension and hepatitis C.  See Harris, 1 Vet. App. at 183.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm whether either the examiner that provided the November 2013 hepatitis C medical or opinion or the provided from May 2014 is a specialist in liver disorders or infectious diseases and document it within the claims folder.  If neither examiner is a specialist, contact a liver disorder or infectious disease specialist for an opinion with review of the claims folder and Virtual VA/VBMS folders.  The opinion must comply with instructions from the November 2013 Board remand.  

2.  Obtain a VA hypertension medical opinion.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is asked to opine on whether it is at least as likely as not that any current hypertension is secondary to or aggravated by the service-connected PTSD.  

The examiner must express an opinion that explicitly considers the possibility of aggravation and provide a detailed discussion of the Veteran's actual PTSD symptoms to support the determination.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained).  

3.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


